 1    J. Stephen Peek
      Nevada Bar No. 1758
 2    Bryce K. Kunimoto
      Nevada Bar No. 7781
 3    Jon T. Pearson
      Nevada Bar No. 10182
 4    HOLLAND & HART LLP
      9555 Hillwood Drive, 2nd Floor
 5    Las Vegas, NV 89134
 6    Counsel for Interpleader-Defendant and
      Cross-Defendant Ramasamy Ravindran
 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10 NEVADA AGENCY AND TRANSFER                             Case No. 3:18-cv-00492-MMD-CBC
   COMPANY, a Nevada Corporation,
11                                                        STIPULATION TO EXTEND BRIEFING
                        Interpleader-Plaintiff,           DEADLINES ON MOTIONS TO
12                                                        DISMISS FILED BY RAMASAMY
   v.                                                     RAVINDRAN (ECF 26 & 27)
13
   WEYLAND TECH, INC., a Delaware                         (Second Request)
14 corporation; RAMASAMY RAVINDRAN,
   an individual and a citizen of the nation of the
15 Republic of Singapore; and DOES 1 through
   10,
16
                        Interpleader–Defendants.
17 WEYLAND TECH, INC., a Delaware
   corporation,
18

19                       Cross-Complainant,
     v.
20
   RAMASAMY RAVINDRAN, an individual
21 and a citizen of the nation of the Republic of
   Singapore; and DOES 1 through 10,
22
                         Cross-Defendants.
23

24

25           Interpleader-plaintiff Nevada Agency and Transfer Company (“NATCO”), interpleader-

26    defendant and cross-complainant Weyland Tech, Inc. (“Weyland”), and interpleader-defendant

27    and cross-defendant Ramasamy Ravindran (“Ravindran” and, together with NATCO and

28    Weyland, the “Parties”) stipulate and agree as follows:

                                                      1
 1             1.          On January 25, 2019, Ravindran filed a Motion to (I) Dismiss Nevada Agency
 2   and Transfer Company’s Complaint For Interpleader, or (II) Defer to the Litigation Pending in
 3   the High Court of Singapore (“Motion to Dismiss Interpleader Complaint”),1 and a Motion to (I)
 4   Dismiss Weyland Tech, Inc.’s Cross-Complaint, or (II) Defer to the Litigation Pending in the
 5   High Court of Singapore (“Motion to Dismiss Cross-Complaint” and, together with the Motion
 6   to Dismiss Interpleader Complaint, the “Motions).2
 7             2.          On February 11, 2019, the Court approved the Parties’ first request to extend the
 8   briefing deadlines on the Motions.3 The briefing deadlines were extended because Weyland’s
 9   counsel was going to be out of the country for at least two weeks and to ensure sufficient time
10   for Weyland and NATCO to brief the issues for the Court.4
11             3.          Since entry of this Court’s order approving the initial request to extend the
12   briefing deadlines, the Parties have had ongoing settlement discussions in an effort to globally
13   settle this case and the matters pending in Singapore. The Parties are happy to report that they
14   are close to reaching an agreement that will globally resolve their disputes, including this matter.
15   They have been diligently working on memorializing an agreement and hope to have everything
16   finalized within the next three weeks. Rather than incur the cost of briefing the Motions, the
17   Parties felt it was best for them to remain focused on finalizing the terms of the settlement.
18             4.          The Parties have thus agreed that:
19                         a.     NATCO shall have until Monday, March 18, 2019, to file its response to
20   the Motion to Dismiss Interpleader Complaint;
21                         b.     Weyland shall have until Monday, March 18, 2019, to file its response
22   to the Motion to Dismiss Cross-Complaint; and
23                         c.     Ravindran shall have until Monday, April 1, 2019, to file his reply briefs
24   in further support of the Motions.
25
     1
         ECF 26.
26
     2
         ECF 27.
27   3
         ECF 33.
28   4
         Id. at 2:18–20.

                                                            2
 1            5.     In accordance with LR IA 6–1, this is the second request by the Parties to extend
 2   the briefing deadlines for the Motions. This request is made with good cause and in good faith
 3   and not for purposes of delay. Rather, the three-week extension is meant to allow the Parties to
 4   hopefully finalize the terms and documentation of a global settlement.
 5            IT IS SO STIPULATED.
 6            Dated: February 22, 2019.
 7    /s/ Alexander H. Walker, IIII                 /s/ Jon T. Pearson
      Alexander H. Walker, III                      J. Stephen Peek
 8    50 West Liberty Street, Suite 880             Nevada Bar No. 1758
      Reno, NV 89501                                Bryce K. Kunimoto
 9                                                  Nevada Bar No. 7781
      -and-                                         Jon T. Pearson
10                                                  Nevada Bar No. 10182
      Clayton P. Brust                              HOLLAND & HART LLP
11    ROBISON, SHARP, SULLIVAN &                    9555 Hillwood Drive, 2nd Floor
       BRUST                                        Las Vegas, NV 89134
12    71 Washington Street
      Reno, NV 89503                                Counsel for Interpleader-Defendant and
13                                                  Cross-Defendant Ramasamy Ravindran
      Counsel for Interpleader-Plaintiff
14
      /s/ David C. O’Mara
15    David C. O’Mara
      THE O’MARA LAW FIRM, P.C.
16    311 East Liberty St.
      Reno, NV 89501
17
      -and-
18
      R. Michael Ghilezan
19    GLOBAL LEGAL LAW FIRM
      380 Stevens Ave., Suite 311
20    Solana Beach, CA 92075
21    Counsel for Interpleader-Defendant and
      Cross-Complainant Weyland Tech, Inc.
22

23

24                                                 IT IS SO ORDERED.
25

26                                                 United States District Court Judge
27                                                 Dated: March 4, 2019
28

                                                      3
 1                                   CERTIFICATE OF SERVICE
 2            I certify that on February 22, 2019, a copy of the foregoing STIPULATION TO

 3   EXTEND BRIEFING DEADLINES ON MOTIONS TO DISMISS FILED BY

 4   RAMASAMY RAVINDRAN (ECF 26 & 27) (Second Request) was served on counsel

 5   through the Court’s electronic service system:

 6    Alexander H. Walker, III                            David C. O’Mara
      50 West Liberty Street, Suite 880                   THE O’MARA LAW FIRM, P.C.
 7    Reno, NV 89501                                      311 East Liberty St.
      alex@awalkerlaw.com
 8                                                        Reno, NV 89501
      -and-                                               david@omaralaw.net
 9
      Clayton P. Brust                                    -and-
10    ROBISON, SHARP, SULLIVAN & BRUST
      71 Washington Street                                R. Michael Ghilezan
11    Reno, NV 89503                                      GLOBAL LEGAL LAW FIRM
12    Counsel for Interpleader-Defendant and              380 Stevens Ave., Suite 311
      Cross-Defendant Ramasamy Ravindran                  Solana Beach, CA 92075
13                                                        mghilezan@attorneygl.com
14                                                        Counsel for Interpleader-Defendant and
15                                                        Cross-Complainant Weyland Tech, Inc.

16

17

18                                               /s/ Joyce E. Heilich
                                                 An employee of Holland & Hart LLP
19

20

21

22

23

24

25

26

27

28

                                                      4
